Citation Nr: 1313923	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  12-19 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from May 1971 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In the Veteran's VA Form 9 submitted to perfect his appeal as to the above-captioned issue, he also raised a claim for an increased rating for his service-connected asthma.  However, that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


REMAND

On his July 2012 VA Form 9, (Appeal to Board of Veterans' Appeals), the Veteran requested the opportunity to testify at a hearing held before a Veterans Law Judge.  A January 2013 letter notified the Veteran that his hearing was scheduled for February 2013.  However, prior to that date, the Veteran's representative indicated that due to unforeseen circumstances, the Veteran would be unable to attend the February 2013 Board hearing.  As such, the representative requested that the hearing be rescheduled before a member of the Board sitting at the RO.  

After review of the record, the Board thus finds that good cause has been shown to reschedule the Veteran's Board hearing.  Remand is required so that such a hearing can be scheduled. 

Accordingly, the appeal is REMANDED for the following action: 

Schedule the Veteran for hearing with a Veterans Law Judge sitting at the RO.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

